Cole, J.
i. tax saeb : nif" There is no sufficient reason why a mistake of fact may not be a ground for equitable relief in a case of tax sale and redemption, as well as in any other case. If the plaintiffs, as is conceded by the record in this case, had no information of any sale of their property for taxes, except of one, a valid and proper sale, and applied to the proper officer, in good faith to redeem the same, and such officer received their *561redemption money, and gave them a certificate thereof, which was given and received as a redemption from the tax sale for the taxes of 1861, then they ought not to be deprived of the benefit of such redemption by a mere mistake of fact on the part of the officer through whom such redemption must be effected. The good faith, intention and effort to redeem, and the mistake of fact in connection therewith, are conceded in this case. Such mistake of fact, too, lies at the door of the officers of the law, and while superior or extraordinary diligence on the part of plaintiffs might have discovered the mistake before the execution of the tax deed to defendant, yet it was not within the range of ordinary diligence in such matters.
The District Court did not err, therefore, in holding, that the redemption by the plaintiffs operated in equity to defeat the defendant’s legal title, which would otherwise have vested in him by his tax. deed. But the defendant is entitled to the redemption money, since his purchase was a valid one, and carried with it the right to the penalty and interest. The second sale was not valid, nor was the purchaser thereunder, as against plaintiffs, entitled to the statute penalty and interest. And, since the plaintiffs did not make the second purchaser, who has received the redemption money, a party defendant to this suit, so that the defendant, Bullís, might have the money due him as upon redemption, paid to him as an equivalent for the title or right of which he is deprived by the judgment, it was error to cancel the defendant’s title, without, at the same time, requiring the plaintiffs to pay to him the proper redemption money, as a condition precedent to any relief under the decree. Bor this error, the cause is reversed and remanded for further proceedings not inconsistent with this opinion.
Unversed.